DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,168,915 to Lafleur (“Lafleur”) in view of GB504,081 to Hunter Sash Company, Inc. (“Hunter”).
Regarding claim 1, Lafleur discloses an overhead door panel 12, comprising: a pair of parallel panes 54a; a metal frame 20 with parallel lateral stiles 18, 30 oriented perpendicular to the pair of parallel glass panes; a first system 56 located at a first lateral stile; and a second system 56 located at a second lateral stile, wherein the first seal system and the second seal system engage with at least one glass pane of the pair of parallel glass panes and a lateral stile of the parallel lateral stiles of the metal frame such that the first system 56 and the second system 56 are between the at least one glass pane and the lateral stile 20. 
Lafleur does not disclose that the panes are made of glass and that the first and second systems are seal systems. 
Hunter discloses a transparent panel wherein transparent panes are made of glass 1 and first and second systems 14/16 used to retain the pane onto a metal frame section is made of resilient strips to provide a seal system that retains and seals the panes against the frame to prevent an air gap between the panes from communicating with the atmosphere (Hunter, pg. 2, ln 1-6). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lafleur to have the panes made of glass and have the first and second systems be seal systems as taught by Hunter to provide the predictable result of creating a tight seal between the pane and the frame and provide a clear, transparent material. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use a sealing material for the first and second systems and glass for the pane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 2, Lafleur in view of Hunter discloses that the pair of parallel glass panes 54a are oriented such that a first glass pane is oriented to be internal and a second glass pane is oriented to be external when the overhead door panel is in use.
Regarding claim 3, Lafleur in view of Hunter discloses that the first seal system comprises a first 56 and second 70 members, but does not discloses that the first and second members are polymer extrusions. It would have been obvious to one having ordinary skill in the art at the time of invention to use polymer extrusion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Lafleur in view of Hunter discloses that the second seal system comprises a first 56 and second 70 members, but does not discloses that the first and second members are polymer extrusions. It would have been obvious to one having ordinary skill in the art at the time of invention to use polymer extrusion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Lafleur in view of Hunter discloses that the parallel lateral stiles 18, 30 each comprises a central extrusion, wherein the central extrusion is spatially separated from the pair of parallel glass panes by a spatial separation while engaging with the pair of parallel glass panes, the spatial separation comprising the first seal system and the second seal system. 
Regarding claim 6, Lafleur in view of Hunter discloses that the central extrusion comprises: CLOP/01717 a cross-section profile comprising a planar structure 34 having an upper side and a lower side, wherein the upper side further comprises a first engagement structure 66, a second engagement structure 66, and a third engagement structure 50.  
Regarding claim 20, Lafleur discloses an insulated window comprising: a pair of panes 54a; a frame section 18/20; a first system 56; and a second system 56, wherein the first system and the second system engage with at least one pane of the pair of panes 54a and the frame section such that the at least one pane is spatially distanced from the metal frame section 18, 20. Lafleur does not disclose that the panes are made of glass and that the first and second systems are seal systems. 
Hunter discloses a transparent panel wherein transparent panes are made of glass 1 and first and second systems 14/16 used to retain the pane onto a metal frame section is made of resilient strips to provide a seal system that retains and seals the panes against the frame to prevent an air gap between the panes from communicating with the atmosphere (Hunter, pg. 2, ln 1-6). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lafleur to have the panes made of glass and have the first and second systems be seal systems as taught by Hunter to provide the predictable result of creating a tight seal between the pane and the frame and provide a clear, transparent material. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use a sealing material for the first and second systems and glass for the pane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-19 are allowed.
None of the prior art, alone or in obvious combination absent hindsight, discloses applicant’s invention as recited in claims 7 and 8. The closest to Lafleur does not disclose stiles with a third engagement structure capable of engaging with and holding a first polymer extrusion and a second polymer extrusion of the first seal system or the second seal system. Lafleur discloses multiple slots 50 , 66 that each engage and hold only a single extrusion. Moreover, the two extrusions 54a are spaced from each other and located on opposing sides of Lafleur. Therefore the two extrusions 54a cannot engage each other as required by claim 8. The prior art to Hunter likewise discloses extrusions 16 that would be unable to engage each other because they are separated by portion 11 of the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633